Exhibit 10.1
FIRST AMENDMENT TO THE AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF
EDUCATION REALTY LIMITED PARTNER, LLC
     This First Amendment (the “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of Education Realty Limited Partner, LLC, a Delaware
limited liability company (the “Company”), is made and entered into as of
June 11, 2008 (the “Effective Date”) by and among Education Realty OP GP, Inc.,
a Delaware corporation as manager (the “Manager”), and each of the Members
listed on the books and records of the Company from time to time.
RECITALS:
     WHEREAS, the Company was formed under the Delaware Limited Liability
Company Act, 6 Del. C. § 18-101 et seq., as amended, and any successor to such
statute (the “Act”) pursuant to a Certificate of Formation filed with the
Secretary of State of the State of Delaware;
     WHEREAS, Education Realty Trust, Inc., a Maryland corporation (“EDR”), is
an entity that has elected to be taxed as a real estate investment trust under
the Code;
     WHEREAS, EDR holds and will continue to hold substantially all of its
properties through its operating partnership, Education Realty Operating
Partnership, L.P., a Delaware limited partnership (the “Partnership”);
     WHEREAS, on January 28, 2005 the Limited Liability Company Agreement of the
Company was executed and delivered by the Manager and other parties thereto;
     WHEREAS, on January 1, 2006 the Limited Liability Company Agreement (as
amended from time to time, the “Agreement”) of the Company was amended and
restated by the Manager and other parties thereto; and
     WHEREAS, pursuant to the Agreement, the Manager has the right to amend this
Agreement in accordance with the terms of Section 11.2 thereof, and hereby
desires to amend the Agreement as set forth in this Amendment.
     NOW, THEREFORE, the parties hereto hereby agree to continue the Company,
amend the Agreement and hereby agree as follows:
1. All references to “Education Realty Limited Partner LLC” within the Agreement
shall be changed to “Education Realty Limited Partner, LLC.”
2. The following additional defined term shall be inserted in Article I of the
Agreement, in alphabetical order:
     “Company Expenses” means (i) costs and expenses relating to the formation
and continuity of existence of the Company, including taxes, fees and
assessments associated therewith, any and all costs, expenses or fees payable to
the Manager, officer, or employee of the Company, (ii) costs and expenses
associated with the preparation and filing of any reports by the Company under
federal, state or local laws or regulations, (iii) costs and expenses associated
with compliance by the Company with laws, rules and regulations promulgated by
any regulatory body, and (iv) all other operating or administrative costs of the
Company, including, without limitation, insurance premiums, and legal and
accounting fees, incurred in the ordinary course of its business on behalf of or
in connection with the Company.

 



--------------------------------------------------------------------------------



 



3. The definition of “REIT Common Share” shall be restated as follows:
     “REIT Common Share” shall mean a share of the common stock, par value $.01
per share of EDR.
4. The last sentence in the definition of “Units” shall be deleted and replaced
with the following:
     Any Unit held by a Member is a “Profits Interest Unit” referred to in the
EDR 2004 Incentive Plan.
5. Section 11.1 of the Agreement is hereby deleted in its entirety and replaced
with the following:
     11.1. Entire Agreement. This Agreement, EDR’s 2004 Incentive Plan and the
Partnership Agreement incorporate the entire understanding of the parties with
respect to the grant by EDR and the Partnership of a profits interest in the
Partnership and the other matters set forth therein, and supersedes all previous
agreements regarding such subject matters.
6. Except as expressly amended by this Amendment, the Agreement is and shall
remain in full force and effect according to its original terms and conditions.
7. This Amendment may be executed in counterparts, each of which shall be deemed
an original, and all of which, taken together, shall constitute a complete
document.
8. Except as otherwise expressly defined herein, capitalized terms used in this
Amendment shall have the same meanings as defined in the Agreement.
[The Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of
the day and year first above written.

            EDUCATION REALTY OP GP, INC.
      By:   /s/ Paul O. Bower       Its:  President       Paul Bower
Thomas Hickey
William Harris
Randall Brown
Craig Cardwell
Wallace Wilcox
Drew Koester
Susan Arrison
Tom Trubiana
Kelly Bollinger
Jim Crossetti
Joel Dixon
Charles Harris
Mark Joyce
Viktoriya Kumok
Maureen Lannon
Giles Palo
Christine Richards
Dan Sampietro
Brad Shaw
Stephen Woo
Susan Rosenbaum Koehn
L. Watson
D. Braden
F. Witt
M. White
Bill Bugg
Mike Burtoldo
Olan Brevard
Allen Saylor
Kay Alexander
Scott Casey
Jim Doss
Ken Ellington
Matt Mills            By:   EDUCATION REALTY OP GP, INC.         By:   /s/ Paul
O. Bower       Its:  President       As Attorney-in-Fact for the Members
pursuant to Section 12.1 of the Agreement   

 